Citation Nr: 0900572	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-16 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral pes planus.

2.  Whether there was clear and unmistakable error (CUE) in 
an April 20, 1977 rating decision which denied service 
connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from December 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  In a December 2005 rating 
decision, the RO granted service connection for bilateral pes 
planus and assigned a 10 percent evaluation effective August 
15, 2005.  In a March 2006 rating decision, the RO found that 
there was no CUE in an April 20, 1977 rating decision which 
denied service connection for a bilateral foot condition.

In an April 2006 Statement of the Case, the RO granted an 
increased 30 percent evaluation for bilateral pes planus, 
effective August 15, 2005.  


FINDINGS OF FACT

1. The veteran has moderate to severe bilateral pes planus 
with objective chronic foot pain, swelling of the feet, no 
evidence of muscle spasm, inward bowing of the Achilles 
alignment on weight bearing, no forefoot or midfoot 
malalignment, moderate pronation, no arches present on weight 
bearing, 10 degrees left heel valgus angulation, and minimal 
benefit with use of orthotic inserts.  Evidence does not 
reflect marked pronation, extreme tenderness of the planter 
surfaces of the feet, marked inward displacement, or severe 
spasm of the Achilles tendon.

2.  The record shows that correct facts, as they were known 
at the time, were before the RO at the time of an April 20, 
1977 rating decision; the record does not establish that RO 
incorrectly applied statutory or regulatory provisions at the 
time such that the outcome of the claim would have been 
manifestly different but for the error.

3.  There was a tenable basis for the April 20, 1977 rating 
decision rating decision which denied service connection for 
a bilateral foot condition.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2008).

2.  The April 20, 1977 rating decision, which denied service 
connection for a bilateral foot condition, does not contain 
CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2005 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim for service 
connection, evidence VA would reasonably seek to obtain, and 
information and evidence for which the veteran was 
responsible.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the 
August 2005 letter addressed the veteran's original 
application for service connection.  In December 2005, the RO 
awarded service connection for bilateral pes planus and 
assigned a 10 evaluation, effective the date of the claim.  
Therefore, the August 2005 letter served its purpose in 
providing VCAA notice and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's current appeal is for a 
higher initial evaluation for bilateral pes planus.  The RO 
issued a statement of the case in April 2006, providing the 
veteran with pertinent criteria for establishing a higher 
initial rating.  Thus, the Board finds that VA complied with 
the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), 
and 38 C.F.R. § 3.103(b).  Id.

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has held that the provisions of the VCAA do not 
apply to a claim based on an allegation of CUE.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001) (en banc).  The CAVC 
held that an attempt to obtain benefits based on an 
allegation of CUE "is fundamentally different from any other 
kind of action in the VA adjudicative process."  Id. at 178.  
As such, an allegation of CUE does not represent a "claim" 
but rather is a collateral attack on a final decision.  The 
provisions of the VCAA, therefore, are not applicable to the 
adjudication of the issue of CUE in a prior final decision.

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

1.  Increased Rating for Bilateral Pes Planus

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the veteran's service-connected 
disabilities result in symptoms that would warrant different 
ratings.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2008).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability. 38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint. 38 C.F.R. § 4.59 (2008).

The veteran has been assigned a 30 percent evaluation for 
bilateral pes planus under Diagnostic Code 5276.  A 30 
percent evaluation is assigned respectively for severe 
bilateral acquired flatfoot, with objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
an indication of swelling on use, and characteristic 
callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).  
A 50 percent evaluation is assigned for pronounced bilateral 
acquired flatfoot, with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  Id.

The Board notes that words such as "severe" and "moderate" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, VA must evaluate all evidence, to the 
end that decisions will be equitable and just.  38 C.F.R. § 
4.6 (2008).  Although the use of similar terminology by 
medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2008).

Private treatment records dated in May 2005, June 2006, April 
2007, and November 2007 reflect chronic bilateral foot pain 
due to heel spurs and plantar fasciitis.  The veteran wore 
custom shoe inserts for his feet.  The veteran also submitted 
a handicapped parking permit receipt in support of his claim 
for an increased rating.  

A private evaluation completed by Dr. K.H. in July 2005 
reflects a diagnosis of bilateral pes planus, described as 
moderate in nature.  On physical examination, the veteran was 
hyperpronated at each ankle with the right being slightly 
worse than he left.  Dr. K.H. stated that this caused an 
altered gait.  The veteran's gait was not antalgic; however, 
it was altered with hyperpronation at the ankles.  Dr. K.H. 
stated that the veteran was unable to ambulate to any extent 
without experiencing bilateral foot pain.  This caused pain 
in both knees as well as the lower back to some degree and 
limited his ability to perform activities in routine daily 
functions.  

During an October 2005 VA examination, the veteran reported 
burning pain in the feet with occasional swelling.  He wore 
molded orthotic inserts since May 2005 with fair or mild 
improvement.  The veteran had daily pain and weekly flare-ups 
of joint pain.  He was able to stand for 15 to 30 minutes and 
was able to walk 1/4 of a mile.  On physical examination, the 
veteran had tenderness and swelling to the entire foot 
including the heel and arch.  Tenderness was noted to be 
moderate in severity.  The veteran also had redness, 
stiffness, and fatigability, and painful motion in both feet.  
Examination did not reflect muscle spasm, incoordination, toe 
deformity, or calluses.  The veteran used a walking stick.  
His gait was antalgic.  There was evidence of abnormal weight 
bearing and abnormal shoe wear pattern.  The veteran had 
deformity of the feet noted as flat feet.  He had inward 
bowing of the Achilles alignment on weight bearing.  There 
was no forefoot or midfoot malalignment.  He had moderate 
pronation.  No arch was present on weight bearing.  The 
veteran had 10 degrees left heel valgus.  He had full range 
of motion of the feet and toes with no additional pain, 
weakness, incoordination, or fatigue with simple repetitive 
motion.  X-rays showed bilateral pes planus.  The veteran's 
pes planus had a moderate effect on driving, traveling, and 
recreation; a severe effect on chores, shopping, and 
exercise; and prevented sports.  

VA treatment records dated in 2006 and 2007 show that the 
veteran continued to have chronic foot pain.  He used 
orthotic inserts with minimal benefit.  The veteran also had 
chronic gait issues secondary to an underlying thigh muscle 
injury and foot problems.  

The Board finds that a higher evaluation is not warranted for 
bilateral pes planus under Diagnostic Code 5276.  The veteran 
has bilateral pes planus, with objective chronic foot pain, 
swelling of the foot, no evidence of muscle spasm, inward 
bowing of the Achilles alignment on weight bearing, no 
forefoot or midfoot malalignment, moderate pronation, and 
minimal benefit with use of orthotic inserts.  

Although medical evidence indicates that pes planus is 
moderate to severe, the veteran's bilateral pes planus is not 
shown to be pronounced, resulting in marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, to warrant a higher evaluation under Diagnostic 
Code 5276.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2008).  A July 2005 private evaluation indicates that the 
veteran's bilateral pes planus is moderate in severity.  An 
October 2005 VA examination shows that his disability has a 
moderate to severe affect on daily activities.  The veteran 
is not shown to have pronounced bilateral pes planus.  The 
July 2005 private evaluation shows that the veteran's feet 
were hyperpronated at the ankles.  The October 2005 VA 
examination shows that the veteran had moderate pronation of 
the feet.  However, the veteran is not shown to have marked 
pronation as described for a higher 50 percent evaluation.  
The October 2005 VA examination reflects inward bowing of the 
Achilles alignment on weight bearing.  It is unclear if the 
inward displacement was marked in degree.  The October 2005 
VA examination reflects moderate tenderness.  The veteran is 
not shown to have extreme tenderness of the planter surfaces 
of the feet and severe spasm of the tendo Achilles on 
manipulation to warrant a higher 50 percent evaluation.  
Thus, the Board finds that an increased evaluation for 
bilateral pes planus is not warranted.  

In making this determination, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, functional 
loss has already been considered in the veteran's current 30 
percent evaluation for severe bilateral acquired flatfoot.  

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the veteran's service-connected foot 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  CUE

To establish a valid CUE claim, a claimant must show that 
there was an error in the prior adjudication of the claim.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992). CUE is a 
specific and rare kind of error of fact or law that compels 
the conclusion, to which reasonable minds could not differ, 
that the result in the decision in question would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  A claimant must assert more than 
mere disagreement with how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Fugo, 
supra.

To determine whether CUE is present in a prior determination, 
a claimant must show that: (1) "[e]ither the correct facts, 
as they were known at that time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); See also Bustos 
v. West, 179 F.3d 1378, 1381 (1999); Eddy v. Brown, 9 Vet. 
App. 52 (1996).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 223, 235-36 (1993).

The CAVC has held that the mere misinterpretation of facts 
does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one that would 
have manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or law, that when called to attention 
of later reviewers, compels a conclusion, to which reasonable 
minds cannot differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Where evidence establishes CUE, the 
prior decision will be reversed or amended. 38 C.F.R. § 
3.105(a) (2008).  For the purpose of authorizing benefits, 
the rating or other adjudicative decision, which constitutes 
a reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  Id.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).   In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  The term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports,"  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

The veteran and his representative contend that there was CUE 
in an April 20, 1977 rating decision which denied service 
connection for a bilateral foot condition.  The veteran 
contends that service connection is warranted from the date 
of his original November 1976 claim.  

The veteran filed an informal claim for service connection 
for a bilateral foot condition, received on November 30, 
1976.  In a January 1977 rating decision, the RO denied 
service connection for a bilateral foot condition.  The 
veteran submitted additional evidence in support of his 
claim.  In an April 20, 1977 rating decision, the RO again 
denied service connection for a bilateral foot condition 
because statements submitted by the veteran did not establish 
aggravation of the veteran's foot problem in military 
service.  The veteran did not appeal the April 1977 rating 
decision; thus, the decision is final in the absence of CUE.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a), 20.1103 
(2008).

The Board finds that there was no CUE in the April 1977 
decision which denied service connection for bilateral pes 
planus.  

Evidence of record at the time of the April 1977 rating 
decision, pertaining to his claimed foot condition, included 
service treatment records, a January 1977 VA examination 
report, a lay statement from the veteran, and lay statements 
from friends and family members.  

Service treatment records show that the veteran had a 
diagnosis of pes planus at the time of his enlistment.  A 
June 1967 pre-induction examination notes a diagnosis of 
"pes planus, moderate."  Clinical treatment records show 
that the veteran complained of swollen ankles on October 
1967.  In November 1967, the veteran had a complaint of pain 
in both feet.  The veteran was diagnosed with pes planus at 
that time, and was prescribed arch supports.  On a June 1969 
separation examination report, no foot problems were noted.  
However, on a report of medical history, the veteran checked 
"yes" to having foot trouble.   

During a January 1977 VA examination, the veteran reported 
that he first began having foot pain in 1966 while in basic 
training.  At the time of the examination, he noted that he 
had difficulty with foot pain which was exacerbated with 
walking.  The veteran denied any history or trauma.  Physical 
examination shows that the veteran walked without any 
apparent discomfort.   Examination of the feet revealed pes 
planus bilaterally, moderate in nature, with pronation 
deformity about the ankles.  The veteran had pain to 
palpation, but no pain with motion about the ankle.  X-rays 
of the foot were negative for bony abnormality.  The examiner 
stated that the veteran most likely had plantar fasciitis of 
the right foot, and to a milder degree of the left foot, 
though he noted that this was not certain.  

In a December 1976 lay statement, the veteran reported having 
problems with his feet during basic training.  He stated that 
he was on crutches, was issued different sizes of boot arch 
supports, and stated that he was put on light duty due to his 
feet.  The veteran submitted an April 1977 lay statement from 
a friend in basic training.  He reported that the veteran 
could not complete most marches and drills due to his feet.  
He was placed on light duty due to his feet.  He stated that 
the veteran mentioned reoccurring foot problems after his 
separation from service.  Lay statements from the veteran's 
family members, submitted in April 1977, show that the 
veteran reported having foot pain, and swollen and bruised 
feet during basic training.  

The April 1977 rating decision denied service connection for 
a bilateral foot condition because evidence of record at that 
time did not establish that pre-existing pes planus was 
permanently aggravated in service.  In order to constitute 
CUE, the alleged error must have been outcome determinative 
and the error must have been based upon the evidence of 
record at the time of the original decision.  See Cook v. 
Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002).  The Board 
finds that at the time of the April 1977 denial, service 
treatment records and a January 1977 VA examination provided 
a tenable basis for the RO to determine that a bilateral foot 
condition was not aggravated in service.  

Pes planus was shown to have pre-existed the veteran's 
military service as documented on a June 1967 pre-induction 
examination report.  It was noted to be moderate in severity.  
The veteran had one documented complaint of foot pain in 
service; he did report foot trouble on separation which was 
described in the narrative portion of the report of medical 
history as problems with occasional ankle swelling; no 
specific abnormality was noted at the time of his separation.  
A January 1977 VA examination showed that the veteran had a 
diagnosis of pes planus bilaterally, also noted to be 
moderate in severity.  Although the veteran reported 
exacerbations of foot pain, physical examination at that time 
shows that the veteran walked without any apparent 
discomfort.   

The veteran submitted lay statements showing that he had 
complaints of foot pain during basic training.  Lay 
statements also indicate that the veteran was accommodated 
with orthopedic inserts and light duty.  Although lay 
statements reflect complaints of pain in service, they do not 
establish a permanent increase in disability in service.  The 
veteran's separation examination did not indicate an increase 
in the veteran's pes planus.  A January VA examination shows 
that the veteran had moderate pes planus bilaterally.  This 
does not necessarily reflect an increase over the June 1967 
finding of moderate pes planus at entrance.  
 
The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. at 313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

While reasonable minds could differ on the weighing of the 
evidence and the conclusions reached, "simply to claim CUE on 
the basis that previous adjudications had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE."  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  Simply put, the evidence for consideration 
demonstrated that the veteran had a pre-existing bilateral 
foot disability and foot pain in service; however, the RO 
found that the evidence did not establish a permanent 
increase in disability at the time of the April 1977 rating 
decision.  After weighing the evidence, the RO concluded that 
the weight of the evidence demonstrated that a bilateral foot 
condition was not aggravated in service.  The analysis of a 
CUE claim must be done without the benefit of hindsight and 
later accumulated evidence.  Accordingly, the Board concludes 
that there was no CUE in the April 20, 1977 rating decision 
which denied service connection for bilateral pes planus.

C.  Conclusion

The preponderance of the evidence is against the claim for a 
higher evaluation for the veteran's service-connected 
bilateral pes planus.  There was no CUE in the April 20, 1977 
decision which denied service connection for a bilateral foot 
condition.  The record shows that correct facts, as they were 
known at the time, were before the RO during the April 1977 
decision; the record does not establish that RO incorrectly 
applied statutory or regulatory provisions at the time such 
that the outcome of the claim would have been manifestly 
different but for the error.  The appeal is accordingly 
denied.
	
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An initial evaluation for bilateral pes planus in excess of 
30 percent is denied.

The claim of CUE in an April 20, 1977 rating decision which 
denied service connection for a foot disorder is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


